Citation Nr: 1134889	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-34 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of cervical spine surgery performed at a VA Medical Center (VAMC) in December 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970 and from February 1971 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   December 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability as a result of cervical spine surgery performed at a VAMC in December 2005, is warranted.

A longitudinal review of the record reveals that the Veteran was involved in a motor vehicle accident that resulted in a rotator cuff tear in May 2002.  At that time, the Veteran reported posterior cervical pain radiating down the spine, among other things.  X-rays of the cervical spine showed evidence of degenerative changes at C5-6 with disc space narrowing.  

In July 2003, the Veteran underwent right shoulder debridement, partial rotator cuff tear, subacromial decompression, and distal clavisectomy.  X-rays of the cervical spine taken in November 2003 showed degenerative changes with significant narrowing of C5-C6 disc space and bilateral, mild neural encroachment.  

According to a February 2004 VA managed care follow-up note, the Veteran was assessed with cervical neck pain.  It was noted that a MRI of the cervical spine showed a mild bulge.  Conservative treatments, physical therapy, and cox inhibitors were recommended.

VA physical therapy notes dated in December 2004 reflect that the Veteran received therapy for his shoulder problem.  At that time, he indicated that he was not currently concerned about his neck, as he was able to manage his symptoms.  In August 2005, the Veteran underwent a VA neurological consultation on account of neck pain as well as left arm pain and numbness.  He further indicated that his left arm was getting thinner and that he had difficulty grasping things.
	
In December 2005, the Veteran was admitted to a VAMC where he underwent C4-C5 disc surgery due to a herniated disk and cervical stenosis.  A consent form for such procedure was signed by the Veteran.  A post-operative diagnosis was listed as cervical radiculopathy with anterior cervical fusion.  On the following day, VA progress notes showed the Veteran's report of some C5 numbness but stated that his arm pain was nearly gone.  He was discharged to home on the same day.  Subsequent to the December 2005 surgery, the Veteran reported continued neck and left arm pain as well as numbness in the left arm.  

According to a VA managed care follow-up record dated in January 2006, it was noted that the Veteran was still having positional radicular pain down his left arm into three fingers.  In a May 2006 VA neurosurgery treatment note, the Veteran insisted that his problems had not changed and that there was still a "problem" in his neck.  He claimed that the December 2005 surgery was "botched" and that it was done by a surgical intern without supervision.  

X-rays of the cervical spine taken in May 2006 showed no change in alignment between flexion and extension.  Impression was status post anterior cervical diskectomy and fusion at C4-5.  A VA electromyography study completed in October 2007 showed evidence most compatible with a mild to moderate left distal median neuropathy (CTS) without denervation of distal median musculature.  

In a November 2007 statement, the Veteran averred that a delay in treating his neck condition resulted in his current condition.  
      
In a May 2008 VA neurology outpatient treatment note, the Veteran complained of constant neck pain with intermittent radiation down into left posterior shoulder/posterior arm/forearm as well as intermittent numbness in the left fingertips and posterior upper arm.  The examiner listed an impression of chronic neck pain (due to traumatic injury in May 2002 by history as well as age and activity-related degenerative cervical spine disease) and intermittent left upper extremity numbness of unclear etiology.
      
An October 2009 VA treatment record showed an assessment of cervical radiculopathy.  It was noted that the Veteran had some loss of muscle mass due to delay in cervical spine surgery and that muscle mass had been stable since he had surgery.  The Veteran reported that he was told his initial MRI of the cervical spine was unreadable, which led to the delay in diagnosis. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  Based on the cumulative evidence of record, the AMC should arrange for a VA medical opinion to determine whether the Veteran has any additional disability stemming from the December 2005 VA cervical spine surgery that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA or by an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The claims file also reflects that the Veteran has received VA medical treatment from multiple VA facilities, for his claimed additional disabilities related to his December 2005 VA surgery; however, as the claims file only includes outpatient and inpatient treatment records from the VA Connecticut Healthcare System (VACT HCS) dated up to August 2006 and from the Providence VAMC dated up to March 2011, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Finally, the Veteran's representative argued the VA should have obtained any quality assurance records that exist in this case.  In VAOPGCPREC 1-11, the Office of the General Counsel (OGC) noted that in Hood v. Shinseki, 23 Vet. App. 295 (2009), the United States Court of Appeals for Veterans Claims held, in part, that the Board should consider whether it may review quality assurance records in order to determine if VA has complied with the statutory and regulatory provisions governing the confidentiality of quality assurance activities.  The General Counsel opinion concluded that 38 U.S.C.A. § 5103A required the RO and the Board to make reasonable efforts to request from the Veterans Health Administration (VHA) any quality assurance records or documents that are relevant to a claim.  If VHA denied access to the records and documents on the basis they were protected under 38 U.S.C.A. § 5705(a) (West 2002), this could be appealed to the OGC under 38 C.F.R. § 17.506 (2010).  Id.  If VHA or OGC concludes that the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed additional disabilities from the VACT HCS for the period from August 2006 to the present and from the Providence VAMC for the period from March 2011 to the present. 

2.  Advise the Veteran and his representative that if the procurement of quality assurance records is still desired, furnish information sufficient to locate the records or documents (i.e., describe the type of information being sought in support of the claim).  

3.  Thereafter, if and only if sufficient information is received to locate records, the AMC should request any quality assurance records relevant to the Veteran's claim from the appropriate authority at VHA.  A determination should be made as to whether any appropriate records exist.  If not, the negative decision should be noted and included in file.  If so, appropriate authority should enter a determination as to whether the records are privileged and whether they might be released to VA for use in adjudication.

4.  After the above development has been completed and all outstanding records have been associated with the claims file, the claims file should be forwarded to an appropriate physician (preferably a neurosurgeon) in order to obtain a medical opinion regarding whether the Veteran has any additional disability as a result of the December 2005 VA cervical spine surgery.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.

After a full review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any additional disability (to include but not limited to, chronic neck and left arm pain, left arm numbness, and left arm muscle loss) due to the December 2005 VA cervical spine surgery.

If any additional disability is diagnosed, the examiner should then offer an opinion as to whether it at least as likely as not (50 percent probability or greater) that the proximate cause of any identified additional disability is:

(a) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical and surgical treatment of the cervical spine in December 2005.  The examiner should also discuss whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider when performing the December 2005 surgical procedure.  OR 

(b) due to an event which was not reasonably foreseeable (based on what a reasonable health care provider would have foreseen).

In doing so, the examiner is asked to acknowledge and reconcile the proffered opinion with the Veteran's assertions of continued neck and left arm pain, left arm numbness, and left arm muscle loss since the December 2005 surgery as well as his contention that there was a delay in treating his neck disability (as discussed in the assessment portion of the October 2009 VA treatment note as it pertains to muscle loss in the left arm).  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the September 2007 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

